TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00032-CV


Georgetown Place, Ltd. and Affordable Housing Visions--Georgetown, Inc., Appellants

v.

Network Multi-Family Security Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-06-002372, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellants Georgetown Place, Ltd. and Affordable Housing Visions--Georgetown,
Inc. have filed a Motion to Dismiss Restricted Appeal Due to Settlement.  They certify that appellee
Network Multi-Family Security Corporation does not oppose this motion.  We grant the motion and
dismiss this appeal.


  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Appellants' Motion
Filed:   June 18, 2010